Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-4 and 6-9, the prior art fails to teach or clearly suggest the limitations stating:
“forming a seed metal covering the part of the metal wiring exposed from the opening, an inside face and an around portion of the opening of the organic insulating layer in the opening, and a portion of the organic insulating layer around the opening”, and
“forming a mask covering an edge of the seed metal while exposing part of the seed metal formed in the opening, the mask including an inorganic dielectric material”.
Higuchi (PG Pub. No. US 2015/0115440 A1) teaches a semiconductor device manufacturing method comprising: 
forming an insulating layer (¶ 0050: 211) on a semiconductor on which metal wiring is provided (fig. 3A: 211 formed on semiconductor substrate 201 on which metal wiring 202 is provided), the insulating layer having an opening to expose a part of the metal wiring (fig. 3A: 211 comprises an opening to expose a portion of 202);
forming a seed metal (¶ 0066: 220e) covering the part of the metal wiring exposed from the opening (fig. 3B: 220e covers part of 202 exposed from 211), an inside face and an around portion of the opening of the insulating layer in the opening (fig. 3B: 220e formed on an inside face of 211), and a portion of the insulating layer around the opening (fig. 3B: 220e formed on a portion of 211 around the opening);
forming a mask (¶ 0066: 221) covering the seed metal while exposing part of the seed metal formed in the opening (fig. 3B: 221 covers 220e while exposing part of the 220e formed in the opening);
forming a barrier metal (¶ 0052: 220c) on the seed metal exposed from the mask (fig. 3B: 220b formed on portion of 220e exposed from 221); and

Higuchi is does not teach the insulating layer is an organic insulating layer, the mask includes an inorganic dielectric material, the barrier metal is formed by electroless plating, or the method further comprises reflowing the solder ball on the barrier metal and the mask.
Chu (PG Pub. No. US 2018/0090460 A1) teaches forming an organic insulating layer (¶ 0040: 55) on a semiconductor on which metal wiring is provided (fig. 9d: 55 formed on semiconductor substrate 30 on which metal wiring 32 is provided), the insulating layer having an opening to expose a part of the metal wiring (fig. 9d: opening in 55 exposes 32), and forming a seed layer (¶ 0032: 38) in the opening and covering an edge of the organic insulating layer (fig. 9d).  However, Chu is silent to forming an inorganic mask covering the seed layer (¶ 0035: mask 40 covering seed layer 38 comprises organic material), or forming a barrier metal on the seed metal exposed from the mask by electroless plating.
Regarding claims 10, 12-13 and 15-18, Chu teaches semiconductor device manufacturing method comprising: 
forming an organic insulating layer (55) on a semiconductor (30) on which metal wiring (32) is provided, the organic insulating layer having a first opening to expose a part of the metal wiring (fig. 9c); 
forming a seed metal layer (38) covering the part of the metal wiring exposed from the first opening (fig. 9d: 38 covers portion of 32 exposed from 55), an inside face of the organic insulating layer in the first opening, and a portion of the organic insulating layer around the first opening (fig. 9d: 38 disposed on inside face of 55 and around opening in 55); 

forming a metal layer (¶ 0032: 44) on the seed metal layer exposed from the second opening of the mask (fig. 9f: 44 formed at least indirectly on 38 in opening of 44), the metal layer being separated from the organic insulating layer (fig. 9d: 44 separated from 55 by elements 42, 38 and 55);
without removing the mask, forming a solder ball on the metal (¶ 0042 & fig. 9f: 46 formed on 44 without removing 40); and 
reflowing the solder ball on the metal layer (¶ 0042 & fig. 9i) and the mask.
However, Chu is silent to the metal layer comprising a barrier metal layer, or reflowing the solder ball on the mask (fig. 9i: reflow after 40 is removed).
In light of these limitations in the claims (see Applicant’s fig. 3B & ¶ 0043 among others), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894